COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


THOMAS VARKONYI,


                            Appellant,

v.


THE STATE OF TEXAS,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 §


No. 08-08-00160-CR

Appeal from the

120th Judicial District Court

of El Paso County, Texas 

(TC# 20040D05081) 


MEMORANDUM  OPINION

	Pending before the Court is a motion to permanently abate this appeal due to Appellant's
death.  The motion was filed by Appellant's counsel on July 20, 2009, and states that Appellant
died on July 2, 2009.  The motion includes duplicate of Appellant's death certificate indicating
the same.
	The death of an appellant during the pendency of an appeal deprives this Court of
jurisdiction.  See Ryan v. State, 891 S.W.2d 275 (Tex.Crim.App. 1994); Barrera v. State, No.
PD-1642-07, 2008 WL 5050552 *1 (Tex.Crim.App. 2008)(not designate for publication).  When
an appellant dies after an appeal has been perfected, but before this Court issues the mandate, the
appeal is to be permanently abated.  See Tex.R.App.P. 7.1(a)(2).  Accordingly, we order the
appeal be permanently abated.


September 23, 2009
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)